HUGHES, District Judge.
I think that it is pretty clear from the evidence that Parker thought the job was to be done for §150, and that Seed thought it was to be done by the job. As the minds of the two did not meet, I cannot treat the case as one of contract for the specific sum of $150. Nor do I feel at liberty to treat the claim of the libelants as one purely of quantum meruit or quantum valebat. A vessel worth $8€0 was about to be sold. A man ignorant of the cost of putting her in a proper state of repair, and thinking of buying her, applied to a firm who were in the habit of undertaking and executing such work, not merely for an opinion as to what it would cost to make the repairs, but for an estimate of what they themselves would make the repairs for. The firm gave that estimate. Thereupon the vessel was purchased, — purchased, of course, on the hypothesis that it would cost, when ready for service, $450. The men who made the estimate were then employed to do the work, and, without offering any proof to explain the discrepancy, a bill was, in *855course-of time, presented for £>356; so that the purchaser found the cost, of the vessel to be §650, not much less than double what he expected it to be when he made Ms investment in that piece of property. Now, a property which might he desirable and profitable at a cost of $450 might be very undesirable and very unprofitable at a cost of nearly double that amount; and Mr. Seed, a.n expert in the building and repairing of vessels, has probably subjected Mr. Parker to serious pecuniary inconvenience and loss, either in first misleading him by a false estimate of the cost of repairing his vessel, or else in charging him more than double the amount which the repairs ought to have cost. It seems to me that this is a claim contrary to equity and good conscience. If it is not a case in every technical particular of estoppel in equity, or estoppel in pais, which I think it is, it is a case presenting too strong an equity in behalf of the owner of the vessel to be disregarded by the court. If any reasonable explanation had been given by the libelants of the excess of their present claim over their previous estimate, the duty of the court to allow the claim might have been made clear, but none is given or attempted. The court is reduced to the'dilemma of treating the estimate as the result of gross and injurious negligence or misrepresentation, or else of treating the claim exhibited with the libel as grossly excessive. I feel bound to hold the libelants to their estimate, with a liberal allowance for the extra work, which I will put at $60. A decree may be taken for $210, less the $56.45 before mentioned; each party to pay his own costs.